DETAILED ACTION
Response to Amendment
1.	The Office Action is responsive to amendments filed for No. 16/213989 on October 22, 2021. Please note claims 1-36, 38-40 and 42-46 remain in the application. 
Response to Arguments
2.	Applicant's arguments filed October 22, 2021 have been fully considered but are moot due to Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-10, 14, 16-25, 28, 29, 32, 34, 38-40 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Menzl US-PG-PUB No. 2007/0121980 in view of Stonikas et al. (hereinafter Stonikas) US-PAT No. 6,393,130.

Regarding claim 1, Menzl teaches
An earpiece (an insertable part 16 of the hearing device…..Para. [0082], Lines 1-3) comprising: 
a first portion (See circle area in Fig. 1 (pg. 3) to better explain the location of the first portion in the prior art) configured for placement in an ear canal (Para. [0079], Lines 1-4), the first portion having an asymmetrical configuration as shown in Fig. 1; wherein the first portion is configured to exhibit a first property in a first state in response to a stimulus (Upon pushing the stick 6, the deformable part 2 will be lengthened (stretched), and its cross-sectional area 20 will be reduced as shown in Fig. 2 and Para. [0093], Lines 1-3), and to exhibit a second property in a second state in an absence of the stimulus (the normal (relaxed) shape of the insertable part 16 is the one shown in FIG. 1), and wherein the first portion is asymmetrical when the first portion is in the first state and in the second state as shown in Figs. 1 and 2; and wherein the first portion is elastically compressible when the first portion is in the first state and the second state since the insertable part 16 of the hearing device is made of deformable part 2 (Para. [0084], Lines 1-2). 
[AltContent: oval]
    PNG
    media_image1.png
    477
    376
    media_image1.png
    Greyscale
(Note: the first portion is the circle area in Fig. 1)
Menzl does not teach that at least a part of the first portion is configured to contact a surface of the ear canal, when the first portion exhibits the first property in the first state, and when the first portion exhibits the second property in the second state.
	Stonikas teaches in Fig. 3A shows a part of a soft compliant housing 52 which fills the portion of the ear canal and seals against the adjacent surfaces thereof (See circle area in Fig. 3A 

[AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    756
    508
    media_image2.png
    Greyscale
(Note: the first portion exhibits the first property in the first state in Fig. 3A)
(Note: the first portion exhibits the second property in the second state in Fig. 3B)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the earpiece, as taught by Menzl, with the part of the first portion is configured to contact the surface of the ear canal, as taught by Stonikas. The motivation is to use the part of the first portion provide a seal and prevent feedback in the ear canal. 

Regarding claim 2, the combination of Menzl and Stonikas teach all the features with respect to claim 1 as outlined above. Menzl teaches that the first portion can reversibly achieve the first 

Regarding claim 3, the combination of Menzl and Stonikas teach all the features with respect to claim 1 as outlined above. Menzl teaches that the first portion is customized (Para. [0093], Lines 15-17).

Regarding claim 4, the combination of Menzl and Stonikas teach all the features with respect to claim 1 as outlined above. Menzl teaches that the first property comprises a first stiffness, and the second property comprises a second stiffness that is higher than the first stiffness since Fig. 1 needs a higher stiffness to maintain general shape of the ear canal.

Regarding claim 5, the combination of Menzl and Stonikas teach all the features with respect to claim 1 as outlined above. Menzl teaches that the first property comprises a first shape as shown in Fig. 2, and the second property comprises a second shape as shown in Fig. 1 that is different from the first shape.

Regarding claim 6, the combination of Menzl and Stonikas teach all the features with respect to claim 1 as outlined above. Menzl teaches that the earpiece comprises a component (Fig. 1 shows a stick 6), the component configured to provide the stimulus (Para. [0093], Lines 1-3).

Regarding claim 7, the combination of Menzl and Stonikas teach all the features with respect to claim 6 as outlined above. Menzl teaches that the stimulus is for interacting with material of the first portion (Para. [0093], Lines 1-3).

Regarding claim 8, the combination of Menzl and Stonikas teach all the features with respect to claim 6 as outlined above. Menzl teaches that the earpiece (i.e. insertable part 16) is a part of a hearing device (hearing device 1…..Para. [0082], Lines 1-3), and wherein the component is configured to provide the stimulus in response to an input received by the hearing device (Para. [0093], Lines 1-3).

Regarding claim 9, the combination of Menzl and Stonikas teach all the features with respect to claim 8 as outlined above. Menzl teaches that the stimulus comprises force (Para. [0093], Lines 1-3).

Regarding claim 10, the combination of Menzl and Stonikas teach all the features with respect to claim 6 as outlined above. 
The combination of Menzl and Stonikas do not explicitly teach in the first embodiment of a user control configured to receive a user input, wherein the stimulus by the component is based on the user input.
In a different embodiment, Menzl teaches in Fig. 3 a user control 10 configured to receive a user input, when the user presses the user control (i.e. button) 10 and therewith moves the stick 6 (Para. [0099], Lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment, as taught by the combination of Menzl and Stonikas, with the other embodiment of Menzl including the user control. The motivation is to provide a simple and easy to find mechanism to adjust the size of the device, thus enables user to optimize his or her wearing comfort level. 

Regarding claim 14, the combination of Menzl and Stonikas teach all the features with respect to claim 1 as outlined above. Menzl teaches that the first portion is made from a material having a shape memory characteristic since when a desired position of the insertable part 16 within the ear canal is reached, the user can release the stick 6 (stop pressing against it), and the deformable part 16 will try to regain its normal (relaxed) shape (Para. [0093], Lines 6-11).

Regarding claim 16, the combination of Menzl and Stonikas teach all the features with respect to claim 1 as outlined above. 
The combination of Menzl and Stonikas do not explicitly teach that the first portion is configured for placement at a location along an ear canal that changes shape in response to jaw movement of a user of the hearing device.
	Stonikas teaches in Fig. 3B of a housing 52 is configured for placement at a location along an ear canal that changes shape in response to jaw movement of a user of the hearing device (Col. 6, Lines 41-49). 


Regarding claim 17, the combination of Menzl and Stonikas teach all the features with respect to claim 1 as outlined above. Menzl teaches that a second portion (See circle area in Fig. 1 (pg. 8) to better explain the location of the second portion in the prior art) and a third portion (See circle area in Fig. 1 (pg. 8) to better explain the location of the third portion in the prior art), wherein the first portion (See non-circle area in Fig. 1 (pg. 8) to better explain the location of the first portion in the prior art) is a hinge zone connecting the second portion and the third portion as shown in Fig. 1.
[AltContent: oval][AltContent: oval]
    PNG
    media_image3.png
    455
    376
    media_image3.png
    Greyscale
(Note: the second portion is the circlet area near the inner end 15 and the third portion is the circle area near the end plate 7 as shown in Fig. 1)

Regarding claim 18, the combination of Menzl and Stonikas teach all the features with respect to claim 1 as outlined above. Menzl teaches that the first portion is at least a part of a shell (Fig. 1 and Para. [0081], Line 1).

Regarding claim 19, the combination of Menzl and Stonikas teach all the features with respect to claim 1 as outlined above. Menzl teaches that the first portion is asymmetrical with respect to a longitudinal axis of the earpiece when the first portion is in the first state and when the first portion is in the second state as shown in Fig 1 (i.e. second state) and Fig. 2 (i.e. first state).

Regarding claim 20, the combination of Menzl and Stonikas teach all the features with respect to claim 1 as outlined above. Menzl teaches a hearing aid (hearing device 1…..Para. [0082], Lines 1-3) having the earpiece of claim 1, wherein the hearing aid comprises a processor configured to perform hearing loss compensation (Para. [0081], Lines 1-4).

Regarding claim 21, Menzl teaches
A hearing device (a hearing device 1….Para. [0079], Lines 1-2) comprising: 
a component (Fig. 1 shows a stick 6) configured to provide an output (Para. [0093], Lines 1-3); and 
an earpiece (an insertable part 16 of the hearing device…..Para. [0082], Lines 1-3) having a first portion (See circle area in Fig. 1 below to (pg. 10) explain the location of the first portion in the prior art) configured to change shape in response to the output provided by the component wherein the first portion that is configured to change shape is configured for placement in an ear canal (Upon pushing the stick 6, the deformable part 2 will be lengthened (stretched), and its cross-sectional area 20 will be reduced. In this shape (shown in FIG. 2) the user can move the insertable part 2 into the ear canal….Para. [0093], Lines 1-4), wherein a first part of the first portion has a first cross-sectional dimension (See circle area in Figs. 1 and 2 (pg. 10) to better 
[AltContent: oval]
    PNG
    media_image1.png
    477
    376
    media_image1.png
    Greyscale
(Note: the first portion is the circle area in Fig. 1)
[AltContent: oval][AltContent: oval]
    PNG
    media_image4.png
    506
    755
    media_image4.png
    Greyscale
(Note: the first part is the circle area in Figs. 1 and 2)
[AltContent: oval][AltContent: oval]
    PNG
    media_image5.png
    506
    755
    media_image5.png
    Greyscale
(Note: the second part is the circle area in Figs. 1 and 2)
Menzl does not teach that at least a part of the first portion is configured to contact a surface of the ear canal, before and after the first portion changes shape.
	Stonikas teaches in Fig. 3A shows a part of a soft compliant housing 52 which fills the portion of the ear canal and seals against the adjacent surfaces thereof (See circle area in Fig. 3A (pg. 11) to better explain the location of the first portion exhibits the first property in the first 

[AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    756
    508
    media_image2.png
    Greyscale
(Note: the first portion exhibits the first property in the first state in Fig. 3A)
(Note: the first portion exhibits the second property in the second state in Fig. 3B)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the earpiece, as taught by Menzl, with the part of the first portion is configured to contact the surface of the ear canal, as taught by Stonikas. The motivation is to use the part of the first portion provide a seal and prevent feedback in the ear canal. 

Regarding claim 22, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. Menzl teaches that the output comprises a stimulus for interacting with material of the first portion (Para. [0093], Lines 1-3).
Regarding claim 23, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. Menzl teaches that the component is configured to provide the output in response to an input received by the hearing device (Para. [0093], Lines 1-3).

Regarding claim 24, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. Menzl teaches that the output comprises force (Para. [0093], Lines 1-3).

Regarding claim 25, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. 
The combination of Menzl and Stonikas do not explicitly teach in the first embodiment of a user control configured to receive a user input, wherein the output by the component is based on the user input.
	In a different embodiment, Menzl teaches in Fig. 3 a user control 10 configured to receive a user input, when the user presses the user control (i.e. button) 10 and therewith moves the stick 6 (Para. [0099], Lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment, as taught by the combination of Menzl and Stonikas, with the other embodiment of Menzl including the user control. The motivation is to provide a simple and easy to find mechanism to adjust the size of the device, thus enables user to optimize his or her wearing comfort level. 

Regarding claim 28, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. Menzl teaches that the first part and the second part of the first portion that is configured to change shape as shown in Fig. 2.

Regarding claim 29, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. Menzl teaches that the component comprises an actuator configured to bend the first portion of the earpiece to cause the first portion to change shape (the size of the stick or the size of a piston attached to the stick 6 may be changed in order to change the stretching achieved by exerting a certain force on the stick 6…Para. [0094], Lines 6-9).

Regarding claim 32, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. Menzl teaches that the first portion is made from a material having a shape memory characteristic since when a desired position of the insertable part 16 within the ear canal is reached, the user can release the stick 6 (stop pressing against it), and the deformable part 16 will try to regain its normal (relaxed) shape (Para. [0093], Lines 6-11).

Regarding claim 34, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. 
The combination of Menzl and Stonikas do not explicitly teach that the first portion is configured for placement at a location along an ear canal that changes shape in response to jaw movement of a user of the hearing device.
Stonikas teaches Fig. 3B shows a housing 52 is configured for placement at a location along an ear canal that changes shape in response to jaw movement of a user of the hearing device (Col. 6, Lines 41-49). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by the combination of Menzl and Stonikas, with the housing is configured for placement at a location along an ear canal that changes shape in response to jaw movement, as taught by Stonikas. The motivation is to allow the earpiece to fit comfortably into the canal because housing continues to conform to the changing shape of the canal.

Regarding claim 38, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. Menzl teaches that a second portion (See circle area in Fig. 1 (pg. 14) to better explain the location of the second portion in the prior art) and a third portion (See circle area in Fig. 1 (pg. 14) to better explain the location of the third portion in the prior art), wherein the first portion (See non-circle area in Fig. 1 (pg. 14) to better explain the location of the first portion in the prior art) is a hinge zone connecting the second portion and the third portion as shown in Fig. 1.
[AltContent: oval][AltContent: oval]
    PNG
    media_image3.png
    455
    376
    media_image3.png
    Greyscale
(Note: the second portion is the circle area near the inner end 15 and the third portion is the circle area near the end plate 7 as shown in Fig. 1)

Regarding claim 39, the combination of Menzl and Stonikas teach all the features with respect to claim 38 as outlined above. Menzl teaches that the first portion, the second portion, and the third portion are integrally formed together as shown in Fig. 2.

Regarding claim 40, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. Menzl teaches that the component (i.e. stick 6) is in the earpiece as shown in Fig. 1.

Regarding claim 42, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. Menzl teaches that the first portion is at least a part of a shell (Fig. 1 and Para. [0081], Line 1).

Regarding claim 43, the combination of Menzl and Stonikas teach all the features with respect to claim 42 as outlined above. Menzl teaches that a speaker accommodated in the shell (Fig. shows a transducer 3 (loudspeaker)).

Regarding claim 44, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. Menzl teaches that the first portion has a geometry that is customized since the corresponding shape is again the shape shown in FIG. 1. The shape is usually given by the general shape of the ear canal and by the flexibility of the deformable part 2 (Para. [0093], Lines 15-18).

Regarding claim 45, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. Menzl teaches that the hearing device comprises a hearing aid with a processor configured to perform hearing loss compensation (Para. [0081], Lines 1-4).

Regarding claim 46, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. Menzl teaches that the first portion has an asymmetrical configuration as shown in Fig. 1; wherein the first portion is configured to exhibit a first property in a first state in response to a stimulus (Upon pushing the stick 6, the deformable part 2 will be lengthened (stretched), and its cross-sectional area 20 will be reduced as shown in Fig. 2 and Para. [0093], Lines 1-3), and to exhibit a second property in a second state in an absence of the stimulus (the normal (relaxed) shape of the insertable part 16 is the one shown in FIG. 1), and wherein the first portion is elastically compressible when the first portion is in the first state and the second state since the insertable part 16 of the hearing device is made of deformable part 2 (Para. [0084], Lines 1-2). 

6.	Claims 11, 12, 26, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Menzl US-PG-PUB No. 2007/0121980 in view of Stonikas et al. (hereinafter Stonikas) US-PAT No. 6,393,130 and further in view of Goldstein et al. (hereinafter Goldstein ‘297) US-PG-PUB No. 2019/0037297.

Regarding claim 11, the combination of Menzl and Stonikas teach all the features with respect to claim 6 as outlined above. 
The combination of Menzl and Stonikas do not explicitly teach a wireless receiver configured to receive a signal from a device, wherein the stimulus by the component is based on the signal.
	Goldstein ‘297 teaches in Fig. 2 of a communication circuit 222 configured to receive a signal from a communication device 202. Referring to FIG. 3A, sealing section 104 include expandable element 302. Sealing section 104 is also configured to substantially absorb RF radiation 206 (FIG. 2). Pumping mechanism 228 (FIG. 2) for controlling expansion of sealing section 104.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the earpiece, as taught by the combination of Menzl and Stonikas, with the wireless receiver configured to receive the signal from the device, as taught by Goldstein ‘297. The motivation is to use the device as remote control to simplify the use of the earpiece. 

Regarding claim 12, the combination of Menzl, Stonikas and Goldstein ‘297 teach all the features with respect to claim 11 as outlined above. Goldstein ‘297 teaches that the communication device 202 include a mobile phone…Para. [0019], Lines 6-10.

Regarding claim 26, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. 
The combination of Menzl and Stonikas do not explicitly teach a wireless receiver configured to receive a signal from a device, wherein the output by the component is based on the signal.
	Goldstein ‘297 teaches in Fig. 2 of a communication circuit 222 configured to receive a signal from a communication device 202. Referring to FIG. 3A, sealing section 104 include 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the earpiece, as taught by the combination of Menzl and Stonikas, with the wireless receiver configured to receive the signal from the device, as taught by Goldstein ‘297. The motivation is to use the device as remote control to simplify the use of the hearing device. 

Regarding claim 35, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. 
The combination of Menzl and Stonikas do not explicitly teach that the first portion is configured for placement at a first bend of the ear canal, the ear canal having a second bend located between the first bend and an eardrum.
	Goldstein ‘297 teaches of a sealing section 104 of the earpiece 100 is configured for placement along a first bend of the ear canal 110 which is the bend area separating a bony region of the ear canal 110, from a cartilaginous region of the ear canal 110 as shown in Fig. 2. Fig. 2 further shows a second bend of the ear canal 110 located between the first bend of the bony region of the ear canal 110 and a tympanic membrane 112 (i.e., an eardrum).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by the combination of Menzl and Stonikas, with the first portion is configured for placement at the first bend of the ear canal, the ear canal having the second bend located between the first bend and the eardrum, as 

Regarding claim 36, the combination of Menzl, Stonikas and Goldstein ‘297 teach all the features with respect to claim 35 as outlined above. 
The combination of Menzl, Stonikas and Goldstein ‘297 do not explicitly teach that the first portion is configured for placement at a first bend of an ear canal, the ear canal having a second bend located between the first bend and an eardrum.
	Goldstein ‘297 teaches of a part of the sealing section 104 of the earpiece 100 is configured for placement along the second bend of the ear canal 110 located between the first bend of the bony region of the ear canal 110 and a tympanic membrane 112 (i.e., an eardrum).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by the combination of Menzl, Stonikas and Goldstein ‘297, with the first portion is configured for placement at the first bend of the ear canal, the ear canal having the second bend located between the first bend and the eardrum, as taught by Goldstein ‘297. The motivation is to customized configuration of the hearing device to fix the user ear canal anatomy.

7.	Claims 13, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Menzl US-PG-PUB No. 2007/0121980 in view of Stonikas et al. (hereinafter Stonikas) US-PAT No. 6,393,130 and further in view of Goldstein US-PG-PUB No. 2016/0166203.

Regarding claim 13, the combination of Menzl and Stonikas teach all the features with respect to claim 6 as outlined above. 
The combination of Menzl and Stonikas do not explicitly teach a sensor configured to sense a characteristic, wherein the component is configured to provide the stimulus in response to the sensed characteristic.
	Goldstein teaches of a bend sensor 110 can be used to control the filling of or displacement of fluid to or from the unique balloon geometry (UBG) or to control the corresponding contact pressure that is applied by the UBG to a contact surface or area within the external auditory canal (EAC)…Para. [0115], Lines 17-21 and Para. [0118], Lines 14-19. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the earpiece, as taught by the combination of Menzl and Stonikas, with the component is configured to provide the stimulus in response to the sensed characteristic, as taught by Goldstein. The motivation is to use the sensor to accelerate the processes and make them more accurate, thus enables user to optimize his or her wearing comfort level.

Regarding claim 30, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. 
The combination of Menzl and Stonikas do not explicitly teach a sensor configured to sense a characteristic, wherein the component is configured to provide the output in response to the sensed characteristic.
	Goldstein teaches of a bend sensor 110 can be used to control the filling of or displacement of fluid to or from the unique balloon geometry (UBG) or to control the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing aid, as taught by the combination of Menzl and Stonikas, with the component is configured to provide the output in response to the sensed characteristic, as taught by Goldstein. The motivation is to use the sensor to accelerate the processes and make them more accurate, thus enables user to optimize his or her wearing comfort level.

Regarding claim 31, the combination of Menzl, Stonikas and Goldstein teach all the features with respect to claim 30 as outlined above. Goldstein teaches that the sensor comprises a pressure sensor (Para. [0118], Lines 14-19).

8.	Claims 15 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Menzl US-PG-PUB No. 2007/0121980 in view of Stonikas et al. (hereinafter Stonikas) US-PAT No. 6,393,130 and further in view of Sacha et al. (hereinafter Sacha) US-PG-PUB No. 2017/0099553.

Regarding claim 15, the combination of Menzl and Stonikas teach all the features with respect to claim 14 as outlined above. 
The combination of Menzl and Stonikas do not explicitly teach that the material comprises a printed material.
	Sacha teaches of a method using printed materials…Para. [0017], Lines 1-6. 


Regarding claim 33, the combination of Menzl and Stonikas teach all the features with respect to claim 21 as outlined above. 
The combination of Menzl and Stonikas do not explicitly teach that the material comprises a printed material.
	Sacha teaches of a method using printed materials…Para. [0017], Lines 1-6. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing aid, as taught by the combination of Menzl and Stonikas, with the printed material, as taught by Sacha. The motivation is to customized the material that a mold into the printed material that conforms to the canal shape.

9.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Menzl US-PG-PUB No. 2007/0121980, Stonikas et al. (hereinafter Stonikas) US-PAT No. 6,393,130 and Goldstein et al. (hereinafter Goldstein ‘297) US-PG-PUB No. 2019/0037297further in view of Berg US-PG-PUB No. 2004/0234090.

Regarding claim 27, the combination of Menzl, Stonikas and Goldstein ‘297 teach all the features with respect to claim 26 as outlined above. 
The combination of Menzl, Stonikas and Goldstein ‘297 do not explicitly teach that the device comprises a fitting device of a cell phone.
	Berg teaches Fig. 1 shows a fitting device of a cell phone (Para. [0033], Lines 1-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by the combination of Menzl, Stonikas and Goldstein ‘297 with the fitting device of a cell phone, as taught by Berg. The motivation is to use the cell phone to fitting the hearing aid.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653